DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant's election without traverse of the species HLA in the reply filed on March 4, 2021 is acknowledged.  After further consideration this election of species requirement is withdrawn.
Applicant’s election with traverse of the species measuring expression levels in the reply filed on March 4, 2021 is acknowledged.  The traversal is on the grounds that both expression levels and genotypes can be determined by the same technique, such as RNA-seq.  After further consideration this election of species requirement is withdrawn.
Claims 1-21 are currently pending and have been examined herein. 

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-11, 14-17, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrido (WO 2014/096367 Pub 6/26/2014).
Regarding Claim 1 Garrido teaches a method of predicting or prognosticating the response of a human subject to immunotherapy, wherein the subject is suffering from a cancer disease, and wherein the method comprises using, as an indicator, expression levels of β2-microglobulin from the tumor cells of a biological sample of the subject; wherein the result is indicative of a negative response if the expression levels of β2-microglobulin are under-expressed in comparison to a reference sample and/or a positive control.  Garrido teaches that preferably, the reduced expression levels are caused by gene alterations originated by the substitution of a guanine residue for a thymine residue in exon 2, codon 67, of the β2- microglobulin gene sequence and/or the loss of heterozygosity (LOH) in chromosome 15 (page 10 lines 10-26). Garrido further teaches treating human subjects with a negative response with a composition comprising an expression system which in turn comprises a polynucleotide sequence coding for β2- microglobulin protein. Garrido teaches that the composition is administered sequentially or simultaneous to a composition suitable for cancer immunotherapy (page 12 line 4-31). Thus Garrido teaches a method of treating a subject with a tumor comprising 
Regarding Claim 2 Garrido teaches a method wherein the result is indicative of a negative response if the expression levels of β2-microglobulin are under-expressed in comparison to a reference sample.  Garrido teaches that the reference sample can be any type of autologous normal cells from the subject (page 10, lines 14-36). Thus Garrido teaches a method further comprising measuring β2-microglobulin expression level in a non-tumor sample from the subject. 
Regarding Claim 3 Garrido the expression level of β2-microglobulin  can be determined by a gene profiling method, such as a microarray, and/or a method comprising PCR, such as real time PCR; and/or Northern Blot or by using immunohistochemistry (page 10, lines 26-30).  Thus Garrido teaches a method measuring β2-microglobulin expression comprises one or more of immunoassay, hybridization, or sequencing assays. 
Regarding Claim 4 Garrido teaches that under-expressed is defined as a level of expression lower to l /10 of the maximum score achieved in in the reference sample and/or positive control (page 11, lines 1-5). Thus Garrido teaches a method wherein selecting a β2-microglobulin having reduced expression comprises selecting an allele with at least 10% reduced expression compared to a control. 

Regarding Claim 6 Garrido teaches administering a composition comprising an expression system which in turn comprises a polynucleotide sequence coding for β2-microglobulin protein.  Garrido teaches that expression system consists of the β2-microglobulin gene, normally encoded by DNA or cDNA, and the molecular machinery required to transcribe the DNA into mRNA and translate the mRNA into protein using the reagents provided. Garrido teaches that preferably the expression system is a viral vector, more preferably the viral vector is an adenoviral vector (page 12, lines 10-23). Thus Garrido teaches a method wherein the nucleic acid encoding β2-microglobulin is administered to the subject in a viral vector. 
Regarding Claim 7 Garrido discloses a non-replicating adenovirus (AdCMVβ2m) expressing the wild-type human β2m gene under CMV promoter was constructed using the Cre-Lox recombination system (page 21 lines 15-16). Thus Garrido teaches that the viral vector comprising the nucleic acid further comprises a promoter operably linked to the nucleic acid.
in vivo experiments on immunodeficient mice by using an intratumoral injection of AdCMV luciferase (control) and AdCMVβ2m adenoviral vectors. Human tumor cells were transplanted into nude/nude mice. Viral vectors were injected into tumors of 5-8 mm in diameters (page 6 lines 10-15).  Thus Garrido teaches a method wherein the nucleic acid encoding the β2m gene is locally administered to the tumor in the subject. 
Regarding Claim 10 Garrido discloses immunotherapies such as treatments with IL-2, IFN, peptide based therapy or transfer of autologous activated T-cells (page 12, lines 33-34). Thus Garrido teaches a method wherein the one or more cancer immunotherapies comprises cytokine therapy (IL-2) or adoptive T cell therapy (autologous activated T-cells).
Regarding Claim 11 Garrido discloses immunotherapies such as treatments with IL-2, IFN, peptide based therapy or transfer of autologous activated T-cells (page 12, lines 33-34). Thus Garrido teaches a method wherein the one or more cancer immunotherapies comprises adoptive T cell therapy (autologous activated T-cells).

Regarding Claim 14 Garrido teaches treating human subjects with a negative response with a composition comprising an expression system which in turn comprises a polynucleotide sequence coding for β2- microglobulin protein. Garrido teaches that the composition is administered sequentially or simultaneous to a composition suitable for cancer immunotherapy (page 12 line 4-31). Thus Garrido teaches a method wherein one or more caner immunotherapies is administered to the subject prior to, simultaneously or substantially simultaneously with, or after administering the nucleic acid encoding β2- microglobulin. 

Regarding Claim 16 Garrido provides the first experimental evidence of the fate of β2- microglobulin gene mutations in successive metastatic lesions in a melanoma patient undergoing immunotherapy, demonstrating that the immune escape of HLA class I-negative tumor cells is directly correlated to these genetic events, namely to a mutation of one copy of the β2- microglobulin gene and the loss of the other copy, i.e., loss of heterozygosity (LOH) (page 2, lines 6-11).  Thus Garrido teaches a method wherein the tumor is a melanoma.
Regarding Claim 17 Garrido teaches a method wherein the cancer is a colon cancer (page 12, line 1). 
Regarding Claim 20 Garrido teaches a method further comprising administering chemotherapy or radiation therapy (page 13, lines 6-7). 
Regarding Claim 21 Garrido teaches a method of predicting or prognosticating the response of a human subject to immunotherapy, wherein the subject is suffering from a cancer disease, and wherein the method comprises using, as an indicator, expression levels of β2-microglobulin from the tumor cells of a biological sample of the subject; wherein the result is indicative of a negative response if the expression levels of β2-microglobulin are under-expressed in comparison to a reference sample and/or a positive control.  Garrido teaches that preferably, the reduced expression levels are caused by gene alterations originated by the . 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garrido (WO 2014/096367 Pub 6/26/2014) in view of Tran (The New England Journal of Medicine 375;23 12/8/2016 pages 2255-2262).
The teachings of Garrido are presented above. 
	Garrido does not teach a method wherein the selected HLA nucleic acid encodes an HLA-C*08:02 allele (clm 9).  Garrido does not teach a method wherein the adoptive T cell therapy comprises administering to the subject modified T cells reactive to one or more neoepitopes in the tumor of the subject (clm 12).  Garrido does not teach a method wherein the  neoepitope is KRAS G12D (clm 13). 
	However Tran discloses a colorectal lesion that did not respond to initial therapy  was resected and found to have lost the chromosome 6 haplotype encoding the HLA-C*08:02 class I major histocompatibility complex (MHC) molecule. The loss of expression of this molecule provided a direct mechanism of tumor immune evasion. Tran teaches that infusion of HLA-C*08:02 restricted tumor infiltrating lymphocytes that specifically target KRAS G12D mediated effective antitumor immunotherapy against a cancer that expressed mutant KRAS G12D and HLA-C*08:02 (abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Garrido by administering an infusion of HLA-C*08:02 restricted tumor infiltrating lymphocytes that specifically target KRAS G12D to patients that are known to have loss of expression of HLA-C*08:02 and mutated KRAS as suggested by Tran. One of skill in the art would have been motivated to do this since Tran teaches the infusion of CD8+ cells targeting mutant KRAS mediated effective antitumor immunotherapy against a cancer that expressed mutant KRAS G12D and HLA-C*08:02 (abstract). 

s 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garrido (WO 2014/096367 Pub 6/26/2014) in view of Masuda (Cancer Sci Jan 2007 Vol 98 No 1 pages 102-108).
	The teachings of Garrido are presented above. 
	Garrido does not teach a method wherein the hematological malignancy is acute myeloid leukemia (AML) or acute lymphoblastic leukemia (ALL) or the chronic leukemia is chronic lymphocytic leukemia (CLL). 
	However Masuda teaches that genotypes of nine leukemic cell lines were determined using a polymerase chain reaction for HLA classes I and II. Cells were also examined for HLA beta2-microglobulin, and allele-specific HLA protein expression using flow cytometry. Next, 44 samples of freshly isolated leukemic blasts from 43 patients with malignant hematological diseases were examined for allele-specific HLA expression using flow cytometry. Microsatellite analysis was performed to determine heterozygosity in the HLA region on chromosome 6. Genotype analysis for HLA class I together with microsatellite analysis demonstrated loss of HLA haplotype in HL-60 cells. No loss of HLA haplotype was observed in 44 samples of freshly isolated leukemic blasts. As reported previously, flow cytometric analysis rarely demonstrated loss or down-regulation of HLA expression at initial diagnosis (3/39; 7.7%); however, this was evident in two of five cases in relapse (40.0%), which contrasts with previous reports. In one patient with acute leukemia, HLA-A2 cell surface expression was present at initial diagnosis, lost at relapse, and completely restored after 48 h of culture in the presence of interferon-gamma. These results suggest loss of allele-specific HLA expression may be involved in the pathogenesis of relapse in patients with leukemia. The findings should be valuable in designing new strategies for clinical immunotherapy (abstract).



	
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AMANDA HANEY/Primary Examiner, Art Unit 1634